DETAILED ACTION
This communication is in response to the Application filed on 08/23/2019. Claims 1-29 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  The claim should be dependent on claim 8 which introduces the “predetermined linear weighted combination”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. US 7,447,317. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower in scope than the instant application. Therefore, the claims of the issued patent anticipate the claims of the instant application. The claims are mapped accordingly, where the left hand number is of the instant application and right side number indicates issued patent Claim 1-1, 2-2, 3-3, 4-1, 5-5, 6-5, 7-6, 8-7, 9-8, 10-9, 11-10, 12-11, 13-12, 14-13, 15-14, 16-15, 17-16, 18-17, 19-18, 20-19, 21-20, 22-21, 23-22, 24-23, 25-24, 26-21, 27-25. With respect to claims 28 and 29, the CRM version of these claims would have been obvious to one skilled in the art since CRM and system and method claims are obvious variations of each other.
Instant Application: 16548905
Issued Patent: US 7,447,317
Claim 1: Apparatus for processing a multi-channel audio signal, the multi-channel audio signal comprising at least three original channels, comprising: 

a provider for providing a first downmix channel and a second downmix channel, the first and the second downmix channels being derived from the original channels; 

a calculator for calculating channel side information for a selected original channel of the original signals, the calculator being operative to calculate the channel side information such that a downmix channel or a combined downmix channel comprising the first and the second downmix channel, when weighted using the channel side information, results in an approximation of the selected original channel; and a 











generator for generating output data, the output data comprising the channel side information.
Apparatus for processing a multi-channel audio signal, the multi-channel audio signal having at least three original channels, comprising: 


means for providing a first downmix channel and a second downmix channel, the first and the second downmix channels being derived from the original channels; 

means for calculating channel side information for a selected original channel of the original signals, the means for calculating being operative to calculate the channel side information such that a downmix channel or a combined downmix channel including the first and the second downmix channel, when weighted using the channel side information, results in an approximation of the selected original channel; the 

means for calculating channel side information being operative to perform joint stereo coding using a downmix channel as a carrier channel and using, as an input channel, the selected original channel, to generate joint stereo parameters as channel side information for the selected original channel; and 

means for generating output data, the output data including the channel side information.


Claims 1-21 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 22 of U.S. Patent No. US 8,270,618. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower in scope than the instant application. Therefore, the claims of the issued patent anticipate the claims of the instant application. The claims are mapped accordingly, where the left hand number is of the instant application and right side number indicates issued patent Claim 1-1, 2-2, 3-3, 4-1, 5-4, 6-1, 7-20, 8-5, 9-6, 10-7, 11-8, 12-9, 13-10, 14-11, 15-12, 16-13, 17-14, 18-15, 19-16, 20-17, 21-18,  28-22.
Instant Application: 16548905
Issued Patent: US 8,270,618
Claim 1: Apparatus for processing a multi-channel audio signal, the multi-channel audio signal having at least three original channels, comprising:


a provider for providing a first downmix channel and a second downmix channel, the first and the second downmix channels being derived from the original channels;



a calculator for calculating channel side information for a selected original channel of the original signals, the calculator being operative to calculate the channel side information such that a downmix channel or a combined downmix channel comprising the first and the second downmix channel, when weighted using the channel side information, results in an approximation of the selected original channel; and



a generator for generating output data, the output data comprising the channel side information.
Apparatus for processing a multi-channel audio signal, the multi-channel audio signal having at least three original channels, comprising: 


a provider for providing a first downmix channel and a second downmix channel, the first and the second downmix channels being derived from the original channels; 



a calculator for calculating channel side information for a selected original channel of the original signals, the calculator being operative to calculate the channel side information such that a downmix channel or a combined downmix channel comprising the first and the second downmix channel, when weighted using the channel side information, results in an approximation of the selected original channel; 




a generator for generating output data, the output data comprising the channel side information; 

wherein at least one of the provider, the calculator or the generator comprises a hardware implementation; 

wherein the multi-channel audio signal includes a left channel, a left surround channel, a right channel and a right surround channel, wherein the provider is operative to provide the first downmix channel as a left downmix channel and to provide the second downmix channel as a right downmix channel, the left and the right downmix channels being formed such that a result, when played, is a 

to calculate the channel side information for the left channel as the selected original channel using the left downmix channel, to calculate the channel side information for the right channel as the selected original channel using the right downmix channel, to calculate the channel side information for the left surround channel as the selected original channel using the left downmix channel, and to calculate the channel side information for the right surround channel as the selected original channel using the right downmix channel.




Claims 22-27, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6 of Application 9462404. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower in scope than the instant application. Therefore, the claims of the issued patent anticipate the claims of the instant application. The claims are mapped accordingly, where the left hand number is of the instant application and right side number indicates issued patent Claim 22-1, 23-2, 24-3, 25-5, 26-1, 27-5, 29-6.
Instant Application: 16654905
Issued Patent: US 9462404
Claim 22: Apparatus for inverse processing of input data, the input data comprising channel side information, a first downmix channel or a signal derived from the first downmix channel and a second downmix channel or a signal derived from the second downmix channel, wherein the first downmix channel and the second downmix channel are derived from at least three original channels of a multi- channel audio signal, and wherein the channel side information are calculated such that a downmix channel or a combined downmix channel comprising the first downmix channel and the second downmix channel, when weighted using the channel side information, results in an approximation of the selected original channel, the apparatus comprising: 

an input data reader for reading the input data to acquire the first downmix channel or a signal derived from the first downmix channel and the second downmix channel or a signal derived from the second downmix channel and the channel side information; and 

a channel reconstructor for reconstructing the approximation of the selected original channel using the channel side information and the downmix channel or the combined downmix channel to acquire the approximation of the selected original channel.
Apparatus for inverse processing of input data, the apparatus comprising:


















an input data reader for reading the input data, the input data comprising channel side information, a first downmix channel or a signal derived from the first downmix channel and a second downmix channel or a signal derived from the second downmix channel, 

wherein the channel side information are calculated such that a downmix channel or a combined downmix channel comprising the first downmix channel and the second downmix channel, when weighted using the channel side information, results in an approximation of a selected original channel, wherein the input data reader is configured to obtain the first downmix channel or a signal derived from the first downmix channel and the second downmix channel or a signal derived from the second downmix channel and the channel side information; and

the output data comprising the channel side information; 

a channel reconstructor for reconstructing the approximation of the selected original channel using the channel side information and the downmix channel or the combined downmix channel to obtain the approximation of the selected original channel,

wherein at least one of the input data reader and the channel reconstructor comprises a hardware implementation

wherein the approximation comprises an approximated left channel, an approximated left surround channel, an approximated right channel, and an approximated right surround channel,
wherein the first downmix channel and the second downmix channel are a left downmix channel and a right downmix channel, respectively, wherein the left downmix channel and the right downmix channel are a stereo representation of the multi-channel audio signal and
wherein the input data include channel side information for at least three of the approximated left channel, the approximated left surround channel, the approximated right channel, and the approximated right surround channel,

wherein the channel reconstructor is operative
to reconstruct the approximated left channel using channel side information for the left channel and using the left downmix channel,
to reconstruct the approximated left surround channel using channel side information for the left surround channel and using the left downmix channel,
to reconstruct the approximated right channel using channel side information for the right channel and using the right downmix channel, and
to reconstruct the approximated right surround channel using channel side 



Claims 22-24, 26, 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-8 of Application 10,165,383. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower in scope than the instant application. Therefore, the claims of the issued patent anticipate the claims of the instant application. The claims are mapped accordingly, where the left hand number is of the instant application and right side number indicates issued patent Claim 22-1, 23-2, 24-3, 26-1, 27-7, 29-8.
Instant Application: 16654905
Issued Patent: US 10,165,383
Claim 22: Apparatus for inverse processing of input data, the input data comprising channel side information, a first downmix channel or a signal derived from the first downmix channel and a second downmix channel or a signal derived from the second downmix channel, wherein the first downmix channel and the second downmix channel are derived from at least three original channels of a multi- channel audio signal, and wherein the channel side information are calculated such that a downmix channel or a combined downmix channel comprising the first downmix channel and the second downmix channel, when weighted using the channel side information, results in an approximation of the selected original channel, the apparatus comprising: 

an input data reader for reading the input data to acquire the first downmix channel or a signal derived from the first downmix channel and the second downmix channel or a signal derived from the second downmix channel and the channel side information; and 

















a channel reconstructor for reconstructing the approximation of the se- lected original channel using the channel side information and the downmix channel or the combined downmix channel to acquire the approximation of the selected original channel.




















an input data reader configured for reading the encoded audio signal, the encoded audio signal comprising channel side information, a first downmix channel or a signal derived from the first downmix channel and a second downmix channel or a signal derived from the second downmix channel, wherein the channel side information is parametric side information and is calculated such that a downmix channel or a combined downmix channel comprising the first downmix channel and the second downmix channel, when weighted using the channel side information, results in an approximation of a selected original channel, wherein the input data reader is configured to obtain the first downmix channel or a signal derived from the first downmix channel and the second downmix channel or a signal derived from the second downmix channel and the channel side information; and 

a channel reconstructor configured for reconstructing the approximation of the selected original channel using the channel side information and the downmix channel or the combined downmix channel to obtain the approximation of the selected original channel, the approximation of the selected original channel representing the decoded audio signal, wherein the channel reconstructor is configured for reconstructing an approximation for a center channel using channel side information for the center channel and the combined downmix channel, and wherein at least one of the input data reader and the channel reconstructor comprises a hardware implementation.


Claims 22-24, 26-27, 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-8 of Application 10,237,674. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower in scope than the instant application. Therefore, the claims of the issued patent anticipate the claims of the instant application. The claims are mapped accordingly, where the left hand number is of the instant application and right side number indicates issued patent Claim 22-1, 23-2, 24-3, 26-1, 27-7, 29-8.
Instant Application: 16654905
Issued Patent: US 10,237,674
Claim 22: Apparatus for inverse processing of input data, the input data comprising channel side information, a first downmix channel or a signal derived from the first downmix channel and a second downmix channel or a signal derived from the second downmix channel, wherein the first downmix channel and the second downmix channel are derived from at least three original channels of a multi- channel audio signal, and wherein the channel side information are calculated such that a downmix channel or a combined downmix channel comprising the first downmix channel and the second downmix channel, when weighted using the channel side information, results in an approximation of the selected original channel, the apparatus comprising: 

an input data reader for reading the input data to acquire the first downmix channel or a signal derived from the first downmix channel and the second downmix channel or a signal derived from the second downmix channel and the channel side information; and 



















a channel reconstructor for reconstructing the approximation of the selected original channel using the channel side information and the downmix channel or the combined downmix channel to acquire the approximation of the selected original channel.




















an input data reader configured for reading the encoded audio signal, the encoded audio signal comprising channel side information, a first downmix channel or a signal derived from the first downmix channel and a second downmix channel or a signal derived from the second downmix channel, wherein the channel side information is calculated such that a downmix channel or a combined downmix channel comprising the first downmix channel and the second downmix channel, when weighted using the channel side information, results in an approximation of a selected original channel, 

wherein the input data reader is configured to obtain the first downmix channel or a signal derived from the first downmix channel and the second downmix channel or a signal derived from the second downmix channel and the channel side information; and 


a channel reconstructor configured for reconstructing the approximation of the selected original channel using the channel side information and the downmix channel or the combined downmix channel to obtain the approximation of the selected original channel, the approximation of the selected original channel representing the decoded audio signal, wherein the channel reconstructor is configured for reconstructing an approximation for a center channel using channel side information for the center channel and the combined downmix channel, wherein the channel reconstructor is configured for weighting, in time or frequency, at least one of the first downmix channel or the signal derived from the first downmix channel, the second downmix channel or the signal derived from the second downmix channel and the combined downmix channel, using the channel side information, and wherein at least one of 



Claims 22-24, 26-27, 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6 of Application 10,299,058. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower in scope than the instant application. Therefore, the claims of the issued patent anticipate the claims of the instant application. The claims are mapped accordingly, where the left hand number is of the instant application and right side number indicates issued patent Claim 22-1, 23-2, 24-1, 26-1, 27-5, 29-6.
Instant Application: 16654905
Issued Patent: US 10,299,058
Claim 22: Apparatus for inverse processing of input data, the input data comprising channel side information, a first downmix channel or a signal derived from the first downmix channel and a second downmix channel or a signal derived from the second downmix channel, wherein the first downmix channel and the second downmix channel are derived from at least three original channels of a multi- channel audio signal, and wherein the channel side information are calculated such that a downmix channel or a combined downmix channel comprising the first downmix channel and the second downmix channel, when weighted using the channel side information, results in an approximation of the selected original channel, the apparatus comprising: 

an input data reader for reading the input data to acquire the first downmix channel or a signal derived from the first downmix channel and the second downmix channel or a signal derived from the second downmix channel and the channel side information; and 










a channel reconstructor for reconstructing the approximation of the selected original channel using the channel side information and the downmix channel or the combined downmix channel to acquire the approximation of the selected original channel.




















an input data reader configured for reading the encoded audio signal, the encoded audio signal comprising channel side information, a left downmix channel and a right downmix channel, wherein the channel side information is calculated such that the left or the right downmix channel, when weighted using the channel side information, results in an approximation of a selected original channel, wherein the input data reader is configured to obtain the left downmix channel and the right downmix channel and the channel side information; and



 a channel reconstructor configured for reconstructing the approximation of the selected original channel using the channel side information and the left downmix channel or the right downmix channel to obtain the approximation of the selected original channel, wherein the approximation of the selected original channel represents the decoded signal and comprises at least three of an approximated left channel, an approximated left surround channel, an approximated right channel, and an approximated right surround channel, wherein the input data include channel side information for at least three of the approximated left channel, the approximated left surround channel, the approximated right channel, and the approximated right surround channel, wherein the channel reconstructor is operative to perform at least three of the following reconstructing operations: reconstructing the approximated left channel using channel side information for 


Claims 22-24, 26-27, 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5 of Application 10,206,054. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower in scope than the instant application. Therefore, the claims of the issued patent anticipate the claims of the instant application. The claims are mapped accordingly, where the left hand number is of the instant application and right side number indicates issued patent Claim 22-1, 23-2, 24-3, 26-1, 27-4, 29-5.
Instant Application: 16654905
Issued Patent: US 10,206,054
Claim 22: Apparatus for inverse processing of input data, the input data comprising channel side information, a first downmix channel or a signal derived from the first downmix channel and a second downmix channel or a signal derived from the second downmix channel, wherein the first downmix channel and the second downmix channel are derived from at least three original channels of a multi- channel audio signal, and wherein the channel side information are calculated such that a downmix channel or a combined downmix channel comprising the first downmix channel and the second downmix channel, when weighted using the channel side information, results in an approximation of the selected original channel, the apparatus comprising: 

an input data reader for reading the input data to acquire the first downmix channel or a signal derived from the first downmix channel and the second downmix channel or a signal derived from the second downmix channel and the channel side information; and 




















a channel reconstructor for reconstructing the approximation of the selected original channel using the channel side information and the downmix channel or the combined downmix channel to acquire the approximation of the selected original channel.




















an input data reader configured for reading the encoded audio signal, the encoded audio signal comprising channel side information, a first downmix channel or a signal derived from the first downmix channel and a second downmix channel or a signal derived from the second downmix channel, wherein the channel side information is calculated such that a downmix channel or a combined downmix channel comprising the first downmix channel and the second downmix channel, when weighted using the channel side information, results in an approximation of a selected original channel, wherein the input data reader is configured to obtain the first downmix channel or a signal derived from the first downmix channel and the second downmix channel or a signal derived from the second downmix channel and the channel side information; and 





a channel reconstructor configured for reconstructing the approximation of the selected original channel using the channel side information and the downmix channel or the combined downmix channel to obtain the approximation of the selected original channel, the approximation of the selected original channel representing the decoded audio signal, wherein the channel reconstructor is configured for reconstructing an approximation for a left channel, an approximation for a right channel, an approximation for a left surround channel, and an approximation for a right surround channel, wherein the channel reconstructor is configured for reconstructing an approximation for a center channel using channel side information for the center channel and the combined downmix channel, and wherein at least one of the input data reader and the channel reconstructor comprises a hardware implementation.



Claims 22-24, 26-27, 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6 of Application 10,425,757. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower in scope than the instant application. Therefore, the claims of the issued patent anticipate the claims of the instant application. The claims are mapped accordingly, where the left hand number is of the instant application and right side number indicates issued patent Claim 22-1, 23-2, 24-1, 26-1, 27-5, 29-6.
Instant Application: 16654905
Issued Patent: US 10,425,757
Claim 22: Apparatus for inverse processing of input data, the input data comprising channel side information, a first downmix channel or a signal derived from the first downmix channel and a second downmix channel or a signal derived from the second downmix channel, wherein the first downmix channel and the second downmix channel are derived from at least three original channels of a multi- channel audio signal, and wherein the channel side information are calculated such that a downmix channel or a combined downmix channel comprising the first downmix channel and the second downmix channel, when weighted using the channel side information, results in an approximation of the selected original channel, the apparatus comprising: 

an input data reader for reading the input data to acquire the first downmix channel or a signal derived from the first downmix channel and the second downmix channel or a signal derived from the second downmix channel and the channel side information; and 














a channel reconstructor for reconstructing the approximation of the selected original channel using the channel side information and the downmix channel or the combined downmix channel to acquire the approximation of the selected original channel.




















an input data reader configured for reading the encoded audio signal, the encoded audio signal comprising channel side information, a left downmix channel and a right downmix channel, wherein the channel side information is calculated such that the left or the right downmix channel, when weighted using the channel side information, results in an approximation of a selected original channel, wherein the input data reader is configured to obtain the left downmix channel and the right downmix channel and the channel side information; and 






a channel reconstructor configured for reconstructing the approximation of the selected original channel using the channel side information and the left downmix channel or the right downmix channel to obtain the approximation of the selected original channel, wherein the approximation of the selected original channel represents the decoded signal and comprises at least three of an approximated left channel, an approximated left surround channel, an approximated right channel, and an approximated right surround channel, wherein the input data include channel side information for at least three of the approximated left channel, the approximated left surround channel, the approximated right channel, and the approximated right surround channel, wherein the channel reconstructor is operative to perform at least three of the following reconstructing operations: reconstructing the approximated left channel using channel side information for the left channel and using the left downmix channel, reconstructing the approximated left surround channel using channel side information for the left surround channel and using the left downmix channel, reconstructing the approximated right channel using channel side information for the right channel and using the right downmix channel, and reconstructing the approximated right surround channel using channel side information for the right surround channel and using the right downmix channel, wherein the channel reconstructor is configured for weighting, in time or frequency, at least one of the first downmix channel, a signal derived from the first downmix channel, a second downmix channel, and a signal derived from the second downmix channel using the channel side information, and wherein at least one of the input data reader and the channel reconstructor comprises a hardware implementation.


Claims 22-24, 26-27, 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6 of Application 10,455,344. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower in scope than the instant application. Therefore, the claims of the issued patent anticipate the claims of the instant application. The claims are mapped accordingly, where the left hand number is of the instant application and right side number indicates issued patent Claim 22-1, 23-2, 24-1, 26-1, 27-5, 29-6.
Instant Application: 16654905
Issued Patent: US 10,455,344
Claim 22: Apparatus for inverse processing of input data, the input data comprising channel side information, a first downmix channel or a signal derived from the first downmix channel and a second downmix channel or a signal derived from the second downmix channel, wherein the first downmix channel and the second downmix channel are derived from at least three original channels of a multi- channel audio signal, and wherein the channel side information are calculated such that a downmix channel or a combined downmix channel comprising the first downmix channel and the second downmix channel, when weighted using the channel side information, results in an approximation of the selected original channel, the apparatus comprising: 

an input data reader for reading the input data to acquire the first downmix channel or a signal derived from the first downmix channel and the second downmix channel or a signal derived from the second downmix channel and the channel side information; and 









a channel reconstructor for reconstructing the approximation of the selected original channel using the channel side information and the downmix channel or the combined downmix channel to acquire the approximation of the selected original channel.




















an input data reader configured for reading the encoded audio signal, the encoded audio signal comprising channel side information, a left downmix channel and a right downmix channel, wherein the channel side information is calculated such that the left or the right downmix channel, when weighted using the channel side information, results in an approximation of a selected original channel, wherein the input data reader is configured to obtain the left downmix channel and the right downmix channel and the channel side information; and 


a channel reconstructor configured for reconstructing the approximation of the selected original channel using the channel side information and the left downmix channel or the right downmix channel to obtain the approximation of the selected original channel, wherein the approximation of the selected original channel represents the decoded signal and comprises at least three of an approximated left channel, an approximated left surround channel, an approximated right channel, and an approximated right surround channel, wherein the input data include channel side information for at least three of the approximated left channel, the approximated left surround channel, the approximated right channel, and the approximated right surround channel, wherein the channel reconstructor is operative to perform at least three of the following reconstructing operations: reconstructing the approximated left channel using channel side information for the left channel and using the left downmix channel, reconstructing the approximated left surround channel using channel side information for the left surround channel and using the left downmix channel, reconstructing the approximated right channel using channel side in- formation for the right channel and using the right downmix channel, reconstructing the approximated right surround channel using channel side information for the right surround channel and using the right downmix channel, wherein the channel reconstructor is configured to generate frequency do- main data, wherein the audio decoder is configured to convert the frequency do- main data into a time domain, and wherein at least one of the input data reader and the channel reconstructor comprises a hardware implementation.



Claims 22-24, 26-27, 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6 of Application 10,433,091. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower in scope than the instant application. Therefore, the claims of the issued patent anticipate the claims of the instant application. The claims are mapped accordingly, where the left hand number is of the instant application and right side number indicates issued patent Claim 22-1, 23-1, 24-1, 26-1, 27-4, 29-5.
Instant Application: 16654905
Issued Patent: US 10,433,091
Claim 22: Apparatus for inverse processing of input data, the input data comprising channel side information, a first downmix channel or a signal derived from the first downmix channel and a second downmix channel or a signal derived from the second downmix channel, wherein the first downmix channel and the second downmix channel are derived from at least three original channels of a multi- channel audio signal, and wherein the channel side information are calculated such that a downmix channel or a combined downmix channel comprising the first downmix channel and the second downmix channel, when weighted using the channel side information, results in an approximation of the selected original channel, the apparatus comprising: 

an input data reader for reading the input data to acquire the first downmix channel or a signal derived from the first downmix channel and the second downmix channel or a signal derived from the second downmix channel and the channel side information; and 










a channel reconstructor for reconstructing the approximation of the selected original channel using the channel side information and the downmix channel or the combined downmix channel to acquire the approximation of the selected original channel.




















an input data reader configured for reading the encoded audio signal, the encoded audio signal comprising channel side information, a left downmix channel and a right downmix channel, wherein the channel side information is calculated such that the left or the right downmix channel, when weighted using the channel side information, results in an approximation of a selected original channel, wherein the input data reader is configured to obtain the left downmix channel and the right downmix channel and the channel side information; and 



a channel reconstructor configured for reconstructing the approximation of the selected original channel using the channel side information and the left downmix channel or the right downmix channel to obtain the approximation of the selected original channel, wherein the approximation of the selected original channel represents the decoded signal and comprises at least three of an approximated left channel, an approximated left surround channel, an approximated right channel, and an approximated right surround channel, channel side information for the left channel and using the left downmix channel, reconstructing the approximated left surround channel using channel side information for the left surround channel and using the left downmix channel, reconstructing the approximated right channel using channel side information for the right channel and using the right downmix channel, and reconstructing the approximated right surround channel using channel side information for the right surround channel and using the right downmix channel, wherein the audio decoder further comprises a perceptual decoder configured for decoding the left downmix channel to obtain a decoded version of the left downmix channel and configured for decoding the right downmix channel to obtain a decoded version of the right downmix channel, wherein the perceptual decoder comprises an entropy decoder and an inverse quantizer, and wherein at least one of the input data reader, the channel reconstructor, the perceptual decoder, the entropy decoder, and the inverse quantizer comprises a hardware implementation.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: provider”, “calculator”,  and “generator”, “encoder”,  “input data reader”, “channel reconstructor”, “perceptual decoder”, “combiner”  in claim 1, 16,, 22, 23, 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 21, and 28 recites “providing a first downmix channel and a second downmix channel, the first and the second downmix channels being derived from the original channels; calculating channel side information for a selected original channel of the original signals such that a downmix channel or a combined downmix channel comprising the first and the second downmix channel, when weighted using the channel side information, results in an approximation of the selected original channel; and generating output data, the output data comprising the channel side in- formation.”
The limitation of “providing…”, “calculating…”, an “outputting…” as drafted covers a mental activity. More specifically, a user having known downmix channel data for the two downmix channels and using these known channels to compute side information by way of combining channels and weighting. Then determining the final values for outputting.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional limitation in the claims noted above are directed towards insignificant solution activity. The claims are not patent eligible.
With respect to claim 2, the claim relates to computing the first downmix or a signal derived from the first downmix channel and second downmix channel or a signal derived from the second downmix channel. This relates to a human being able to determine a relationship and compute the first downmix based on an association between the second downmix channel. No additional limitations are present. With respect to claim 3, the claims relate to a calculator using parametric data. This relates to a human determining how parametric data can be used No additional limitations are present. With respect to claim 4, the claim relates to calculating joint stereo coding using downmix channel as a carrier channel and the selected original channel as  With respect to claim 5, the calculations using intensity stereo coding or binaural cue coding used for the selected channel. This relates to a human using the intensity stereo or binaural cue coding formulas to make these computations. No additional limitations are present. With respect to claim 6, the claim relates to what the multi-channel audio signal comprises and what the calculator operates. This relates to a human having data for each of the channels and calculating the side information for each of the channels as claimed. No additional limitations are present. With respect to claim 7, the claim relates to defining what the original channel comprises and combining of the first and second downmix channels and calculation of channel side information for the center channel by use of a weight. This relates to a human computing channel side information based on combining two downmixed channel. No additional limitations are present. With respect to claim 8 and 9, the claim relates to deriving the first and second downmix channels by way of a linear weighted combination for each of the first and second downmix channel. This is related to a human determining based on a known formula downmix channels from original channels. No additional limitations are present.  With respect to claim 10, the claim relates to externally receiving first and second downmix channels.  This relates to a human receiving from another human these downmix channel data. N additional limitations are present.  With respect to claim 11, the claim relates to describing what the first and second downmix channels are composite of the original channels and the calculator determines side information where the downmix channel is stronger influenced by an original channel. This relates to a human defining how the  With respect to claim 16+17+18, the claim relates to encoding the first or second downmix channel by way of a MP3 or AAC based perceptual encoder, quantizer and entropy encoder. This relates to a human compressing the first or second downmix signal based on the basic principles of these coding schemes. No additional limitation is provided. With respect to claim 19, the claim relates to calculation of downmix energy for the downmix or combined downmix channel by calculating original energy of the selected original channel and calculating a gain factor as channel side information based on downmix and original energy value. This relates to a human by hand computing energy values of a downmix channel by computing energies of an original channel using a known equation and then computing gains based on the computed energy values. No additional limitation is provided.  With respect to claim 20, the claim relates to calculating of frequency based channel side information so that different channel side 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 8, 11, 16, 19, 21, 22, 24, and 27 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Herre et al. (US 5,701,346).
As to claims 1 and 21, Herre et al. teaches an apparatus for processing a multi-channel audio signal, the multi-channel audio signal having at least three original channels, comprising: 
c’ and Rc’) (e.g. Applicant refers to the same notation as downmix channels, respectively (see Applicant’s Specification Page 25, line 14)), the first and the second downmix channels being derived from the original channels (see Figure 1A, L, R, C, Ls, and Rs); 
calculator for calculating channel side information for a selected original channel of the original signals (see Figure 3A, L, C, R, Ls, or Rs), the means for calculating being operative to calculate the channel side information (see Figure 3A, element 1 and element 4, “Joint Stereo Coder” and col. 2, lines 62-64) (e.g. The Applicant refers to the channel side information as being obtained from intensity stereo or binaural cue coding (see Applicant’s specification, page 13, lines 30-32). Further the channel side information is a constant, which has been calculated from the original channels, which in this case is kl and kr. These constants are multiplied to the downmix channels to obtain the surround channels.) such that a downmix channel or a combined downmix channel including the first and the second downmix channel, when weighted using the channel side information (see col. 6, lined 42-50), results in an approximation of the selected original channel (see col. 6, lines 51-60 and col. 2, lines 13-60 and see Figure 3C, output of element 9) (e.g. The use of intensity coding creates a scaled version which is equivalent to a weighted signal. Further, the left and right surround channels are regained as well as simulated L’, R’, and C’); and 
generator for generating output data (see Figure 3C, output of element 6) (e.g. The output of element 6), the output data including the channel side 
As to claim 21, apparatus claim 1 and method claim 21 are related as apparatus and the method of using same, with each claimed element's apparatus structural function corresponding to the claimed method step. Accordingly claim 21 is similarly rejected under the same rationale as applied above with respect to apparatus function claim.

As to claim 2, Herre et al. teaches in which the generator is operative to generate the output data such that the output data additionally include the first downmix channel or a signal derived from the first downmix channel and the second downmix channel or a signal derived from the second downmix channel (see Figure 1A, elements 5, 2C, 2B, and 5) (e.g. It is inherent that once the downmixed channels are quantized, the bit stream packer combines the two signals to form the output (see Abstract).

As to claims 3, Herre et al. in view of Baumgarte teach all of the limitations as in claim 1, above.
Furthermore, Herre teaches wherein the calculator is operative to determine the channel side information as parametric data (see equation 5, and col. 2, lines 62-64 and col. 7, lines 3-12) (e.g. The energy of the channels are of importance for preserving the energy. Further, the factors kl and kr are used to 

As to claim 4, Herre et al. teaches in which calculator is operative to perform joint stereo coding (see Figure 1A, element 1) using a downmix channel as a carrier channel (see Figure 1A, output of element 1 to input of element 4) and using, as an input channel, the selected original channel (see Figure 1A, inputs to element 1, L, R, C), to generate joint stereo parameters as channel side information for the selected original channel (e.g. The channel side information is produced from the use of intensity stereo coding as taught by the reference).

As to claims 5, Herre et al. in view of Baumgarte teach all of the limitations as in claim 3, above.
Furthermore, Herre teaches in which the calculator is operative to perform intensity stereo coding (see col. 2, lines 60-64, IS coding) or binaural cue coding, such that the channel side information represent an energy distribution or binaural cue parameters for the selected original channel, wherein a downmix channel or a combined downmix channel is usable as a carrier channel (see col. 7, lines 3-12, where energy preservation takes place among the compatible or downmix channels).

	As to claim 8, Herre et al. teaches in which the provider operative to derive the first downmix channel and the second downmix channel from the original channels 

As to claim 11, Herre et al. teaches  in which the first downmix channel and the second downmix channel are composite channels being composite of the original channels in varying degrees data (see Figure 1A, element 1 and element 4, “Joint Stereo Coder” and col. 1, lines 60-67), wherein the means for calculating is operative, to use, for calculating the channel side information (see Figure 1A, element 1 and element 4, “Joint Stereo Coder” and col. 2, lines 62-64), the downmix channel among both downmix channels, which is stronger influenced by the selected original channel when compared to the other downmix channel (e.g. It is apparent that the use of intensity coding analyzes the energy to keep the strength of the signals when synthesizing into downmix channels (see col. 1, lines 60-67 and col. 7, lines 3-6)).

As to claim 16, Herre et al. teaches which further comprises an encoder (see Figure 1A and lines 1-3) for encoding the first downmix channel to obtain the signal derived from the first downmix channel or for encoding the second downmix channel to obtain the signal derived from the second downmix channel (see Figure 1A, Lc’ and Rc’--).

As to claim 19, Herre et al. teaches in which the calculator operative to calculate downmix energy values (see equation 5, denominator squared) for the downmix 

As to claims 22 and 27, Herre et al. discloses an apparatus for inverse processing of input data  (see Figure 3C), the input data including channel side information, a first downmix channel or a signal derived from the first downmix channel and a second downmix channel or a signal derived from the second downmix channel (see Figure 3C, Lc’ and Rc’) (e.g. Applicant refers to the same notation as downmix channels, respectively (see Applicant’s Specification Page 25, line 14)),  wherein the first downmix channel and the second downmix channel are derived from at least three original channels of a multi-channel audio signal (see equation 2), and wherein the channel side information are calculated such that a downmix channel or a combined downmix channel including the first downmix channel and the second downmix channel, when weighted using the channel side information, results in an approximation of the selected original channel, the apparatus comprising (see col. 6, lines 50-60): 
an input data reader for reading the input data to obtain the first downmix channel or a signal derived from the first downmix channel and the second downmix channel or a signal derived from the second downmix channel and the 
a channel reconstructor for reconstructing the approximation of the selected original channel using the channel side information and the downmix channel or the combined downmix channel to obtain the approximation of the selected original channel (see Figure 3C, output of element 9, and element 9) (e.g. The downmix channels are used along with the L’, R’, and C’ to determine the surround channels).
As to claim 27, apparatus claim 22 and method claim 27 are related as apparatus and the method of using same, with each claimed element's apparatus structural function corresponding to the claimed method step. Accordingly claim 27 is similarly rejected under the same rationale as applied above with respect to apparatus function claim.

As to claim 24, Herre et al. discloses further comprising a combiner (see col. 6, lines 64-67-col. 7, lines 1-2) for combining the first downmix channel and the second downmix channel to obtain the combined downmix channel (see Figure 1A, element 3 and outputs of element 2C and 2B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herre et al. as applied to claims 1above, in view of Theile et al. (“MUSICAM-Surround: A Universal Multi-Channel Coding System Compatible with ISO 11172-3”, 1992, October 1-4).
As to claim 10, Herre et al. does not specifically disclose the downmix channels being externally supplied. 
Theile et al. does disclose the stereo channels (downmix) being externally supplied (see page 4, 2nd paragraph, lines 1-5 and equations 6 and 7). 
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the teachings presented by Herre et al. with the external downmix channels presented by Theile et al. The motivation to have combined the two references involves the compatibility matrix being unavailable (see page 4, 2nd et al.


Claims 12, 13, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herre et al. as applied to claims 1 above, in view of Stoll (“MPEG Audio Layer II: A Generic Coding Standard for Two and Multichannel Sound for DVB, DAB and Computer Multimedia, 09/2005).
	As to claim 12, Herre teaches all of the limitations as in claim 1, above.
However, Herre et al. does not specifically disclose the means for generating is operative to form the output data such that the output data are in compliance with an output data syntax to be used by a low level decoder for processing the first downmix channel or a signal derived from the first downmix channel or the second downmix channel or a signal derived from the second downmix channel to obtain a decoded stereo representation of the multi-channel audio signal.
Stoll does disclose the generator for generating is operative to form the output data such that the output data  (see Figure 3) are in compliance with an output data syntax to be used by a low level decoder (see Figure 1, elements ISO11172-3 (low level decoder ) and ISO 13818-3) for processing the first downmix channel (see Figure 1, lo' and Ro' decoded) or a signal derived from the first downmix channel or the second downmix channel or a signal derived from the second downmix channel to obtain a decoded stereo representation of the multi-channel audio signal (see Figure 1, output of stereo decoder). 
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to have combined the apparatus for determining linear weights  et al. with the addition of the data syntax of a decoder taught by Stoll. The motivation to have combined the two references allows the decoding scheme for multichannel information (see Stoll page 140, left column, last paragraph).

As to claim 13, Herre in view of Stoll teach all of the limitations as in claim 12, above.
Furthermore, Stoll teaches in which the output data syntax is structured such that same includes a special data field to be ignored by a low level decoder (see Figure 3, top section, where basic stereo only looks at the lo/Ro section and the special data field is the denoted MC-audio data referred to MC-audio data or ancillary data), and in which the means for generating is operative to insert the channel side information into the special data field (see Figure 3, bottom section, where ancillary data field comprised information necessary to obtain L, C, R, Ls, and Rs).
. It would have been obvious to one of ordinary skilled in the art at the time the invention was made to have combined the apparatus for determining linear weights taught by Herre et al. with the addition of the data syntax of a decoder taught by Stoll. The motivation to have combined the two references allows the decoding scheme for multichannel information (see Stoll page 140, left column, last paragraph).

As to claim 15, Herre in view of Stoll teach all of the limitations as in claim 12, above.
Furthermore, Stoll teaches in which the generator is operative to insert the channel side information into the output data such that the channel side information are 
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to have combined the apparatus for determining linear weights taught by Herre et al. with the insertion of channel side information of a decoder as taught by Stoll. The motivation to have combined the two references allows the decoding scheme for multichannel information (see Stoll page 140, left column, last paragraph).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herre et al. as applied to claim 13 above, in view of Stoll (“MPEG Audio Layer II: A Generic Coding Standard for Two and Multichannel Sound for DVB, DAB and Computer Multimedia, 09/2005) and further in view of Miller et al. (US 6,442,517).
As to claim 14, Herre et al. discloses the audio coding syntax being relevant to MPEG-2 standard (see col. 6, lines 60-62). Stoll discloses the use of audio signals for MPEG 1 and MPEG 2 and ancillary data field (see page 140, left column, 2nd paragraph (under figure) lines 1-6). 
However. Herre et al. and Stoll do not specifically disclose the use of an mp3. 
et al. col. 2, lines 63-65) (e.g. The Miller et al. reference describes an audio encoding method utilizing the mp3 standard). 
It would have been obvious at the time the invention was made to have incorporated the use of mp3 format and MPEG-2.4 (AAC) advanced audio format. The motivation to include these formats is since these particular formats are common in audio encoding (see Miller et al. col. 1, lines 61-65).

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herre et al. as applied to claim 16 above, in view of Baumgarte (US PGPub 2004/0181393).
As to claim 17, Herre et al. discloses the signals being derived from the original channels being downmixed (e.g. compatible) channels.
 Herre et al. does not specifically disclose the use of a perceptual encoder (see [0025]) for a signal to be encoded into a spectral representation, quantizing the result and then entropy encoding the quantized representation. 
Baumgarte does disclose in which the encoder is a perceptual encoder which comprises a converter for converting a signal to be encoded into a spectral representation (see Abstract), a quantizer for quantizing (see Figure 1, element 125) the spectral representation using a psychoacoustic model (see Figure 1, element 110) and an entropy encoder for entropy encoding a  quantized spectral representation to acquire an entropy encoded quantized spectral representation  (see Figure 1, element 130) as 
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to have combined the apparatus for multichannel audio signal processing presented by Herre et al. with the conversion of a signal to be encoded presented by Baumgarte. The motivation to have combined the two references involves distinguishing between audio tones and noise (see Baumgarte [0003]) that allows the channels presented by Herre et al. to be noiseless and enhanced.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herre et al. as applied to claim 17 above, in view of Baumgarte (US PGPub 2004/0181393) and further in view of Miller et al. (US 6,442,517).
As to claim 18, Herre et al. discloses the audio coding being relevant to MPEG-2 standard (see col. 6, lines 60-62). 
Baumgarte discloses the use of audio signals. 
However. Herre et al. and Baumgarte do not specifically disclose the use of mp3 or MPEG-2/4 (AAC) advanced audio format. 
However, mp3 is a common audio encoding scheme, which is well known in the art (see Miller et al. col. 2, lines 63-65) (e.g. The Miller et al. reference describes an audio encoding method utilizing the mp3 standard). 
It would have been obvious at the time the invention was made to have incorporated the use of mp3 format and MPEG-2.4 (AAC) advanced audio format. The et al. col. 1, lines 61-65). 

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herre et al.  as applied to claim 1 above, in view of Herre et al. (“Intensity Stereo Coding”, 1994 Feb. 26-Mar 011).
As to claim 20, Herre et al. does not specifically disclose the calculation of frequency dependent channel side information parameter for a plurality of frequency bands. 
Herre et al. (“Intensity Stereo Coding”) does disclose the calculation of channel side information parameters from frequency dependent information for plurality of frequency bands, a plurality of different channel side parameters are acquired (see page 2, 5th paragraph, 6th paragraph and Figure 3) (e.g. It should be noted that the spectral data is multiplied by the scaling parameter (which is the channel side information) to preserve the energy envelope, in which the energy varies for each frequency band). 
It would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the teachings presented by Herre et al. with the calculation of frequency dependent channel side information as presented by Herre et al. (“Intensity Stereo Coding”). The motivation to have combined the two references involves maintaining the energy-envelope of the original audio channels and human perception of dominant spatial cues (see Herre et al. (“Intensity Stereo Coding”), 5th et al.

Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Herre et al. as applied to claim 22 above, in view of Brandenburg et al. (US 5,0440,217).
As to claim 23, Herre et al. discloses a decoder (see Figure 1C and col. 4, line 15) for decoding the signal derived from the first downmix channel to acquire the decoded version of the first downmix channel and for decoding the signal derived from the second downmix channel to acquire decoded version of the second downmix channel (see Figure 1A, output of element 3 and Figure 1C, input to element 6) (e.g. The output of 3 consists of the downmix channels, which have been found from the outputs of 2C and 2B). 
Herre et al. does not specifically disclose the use of a perceptual decoder for decoding the downmix channels. 
However, Brandenburg et al. does disclose the use of a perceptual decoder (see Figure 1, element 14 and Figure 3) for decoding audio input.
 It would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the decoder along with the downmix channels presented by Herre et al. with the perceptual decoder presented by Brandenburg et al. The motivation to have combined the two references involve lowering the bit rates and to recreate the audio signal with little or no distortion (see Brandenburg et al. col. 1, lines 68-col. 2, lines 1-4 and col. 5, lines 18-22) to enhance the downmix channels when decoding as presented by Herre et al.

Claim 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herre et al. (US 5,701,346) in view of Baumgarte (US 2004/0181393).
As to claim 28, this claim is similar to claim 1 above and therefore are rejected for similar reasons mentioned under claim 1. 
However, Herre does not specifically teach the steps implemented by hardware and a CRM.
Baumgarte does teach a non-transitory digital storage medium having a computer program stored there on (see [0049] and a CRM (see [0050], various CRM described) and a computer (see [0050]).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the processing of a multichannel audio signal as taught by Herre with the hardware and CRM as taught by Baumgarte. The motivation to have combined the references involves that one skilled in the art could have implemented the method steps in hardware or CRM to realize the methodology in real world environment.

As to claim 29, this claim is similar to claim 22 above and therefore are rejected for similar reasons mentioned under claim 22. 
However, Herre does not specifically teach the steps implemented by hardware and a CRM.

Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to have modified the processing of a multichannel audio signal as taught by Herre with the hardware and CRM as taught by Baumgarte. The motivation to have combined the references involves that one skilled in the art could have implemented the method steps in hardware or CRM to realize the methodology in real world environment.

Allowable Subject Matter
Claims 6, 7, 9, 25, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art or combination thereof suggest or teach the limitation of calculating channel side information for the right or left channel using the left or right downmix channel, respectively as recited in claim 6 and 25. Further, the limitation of “reconstruct an approximation for the center channel using channel side information for the center channel and the combined downmix channel” as recited in claims 7 and 26 is not suggested in prior art or combination thereof. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-3PM, 5PM-7PM, Friday 8AM-noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






08/23/2021